Citation Nr: 1455384	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating for type II diabetes mellitus with bilateral cataracts and erectile dysfunction higher than 20 percent prior to August 16, 2012 and higher than 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the RO.

This case was remanded by the Board for further development in July 2012.  It has now been returned to the Board for readjucation.

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 16, 2012, the service-connected diabetes mellitus is shown to have been manifested by a need for regular insulin and a restricted diet; no medical evidence that diabetes mellitus required avoidance of strenuous activities has been presented

2.  Beginning on August 16, 2012, the service-connected diabetes mellitus is not shown to have resulted in any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

3.  The service-connected erectile dysfunction is shown to be manifested by impotency without visible deformity of the penis, and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.

4.  For the period from April 26, 2007 to August 2, 2007, the Veteran's visual acuity was shown to be, at its worst, 20/70 in both eyes.

5.  The Veteran's visual acuity from August 2, 2007 to March 30, 2012 was found to be, at its worst, 20/30 in the right eye and 20/70 in the left eye.

6.  Beginning on March 30, 2012, the Veteran's visual acuity is not shown to be worse than 20/40 in either eye.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating for type II diabetes mellitus with erectile dysfunction higher than 20 percent prior to August 16, 2012 and in excess of 40 percent beginning on that date have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.7, 4.119 including Diagnostic Code 7913 (2014).

2.  The criteria for the assignment of a separate initial rating of 30 percent, but no higher, for bilateral cataracts from April 26, 2007 to August 2, 2007 have been met; from August 2, 2007 to March 30, 2012, the criteria for a 10 percent rating, but no higher, have been met; beginning on March 30, 2012, the criteria for a compensable rating for bilateral cataracts have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6071-6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6056, 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007 and May 2008.  The claim was last adjudicated in January 2013. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, the reports of VA examination, and various lay statements from the Veteran and his colleague.

In addition, the Board notes that the case was remanded in August 2012 to obtain additional VA treatment records and to afford the Veteran VA examinations.  

The additional VA examinations were held in August and September 2012, and the VA examination report and additional VA treatment records were associated with the claims file and reviewed prior to the issuance of the January 2013 supplemental statement of the case.  

Accordingly, with regard to the issue of type II diabetes mellitus with bilateral cataracts and erectile dysfunction, the AOJ has complied with the requirements of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  

Following an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  The current issue has already been "staged" by the AOJ, which assigned an initial rating of 20 percent for type II diabetes mellitus with bilateral cataracts and erectile dysfunction for the period prior to August 16, 2012 and a rating of 40 percent for the period since August 16, 2012.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2014), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In claims for VA benefits, VA will consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In reaching the following conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against finding that any higher ratings that those assigned herein are warranted, that doctrine is not applicable.  Id.


Diabetes Mellitus

The Veteran is currently service-connected for type II diabetes mellitus with bilateral cataracts and erectile dysfunction with a 20 percent rating prior to August 16, 2012 and a rating of 40 percent on August 16, 2012.  

The Veteran contends that since he first submitted his claim in April 2007, his diabetes mellitus requires "regulation of activities," because he is no longer able to walk planks or climb ladders due to weakness and numbness in his legs and his frequent dizzy spells.  He has explained that these tasks were crucial to his employment, and that he has therefore had to cut back on work.  

The Veteran's colleague also submitted a statement in November 2008 stating that due to health problems, including leg numbness and low blood sugar, the Veteran was only able to perform tasks at work on the ground.  

The Veteran argues that due to these activity restrictions which impact his occupational functioning, he meets the requirement of "regulation of activities" and therefore warrants an initial rating of 40 percent.

For diabetes mellitus requiring insulin and restricted diet, or; requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  Regulation of activities is described as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913.

The Veteran's VA treatment records show that he was first diagnosed with diabetes mellitus in April 2007, when he was admitted to the hospital with hyperglycemia.  Upon discharge, the Veteran was prescribed insulin and advised on dietary management.  Since then, the Veteran has had regular check-ups to evaluate his diabetes mellitus and related health complications.

In May 2007, the Veteran reported having hypoglycemia around lunch and supper and at night if he does not have a snack and that his eyes remained "blurry" but that he was feeling much better than he did 1 to 2 months earlier.  He was noted to have greatly improving sugars and needing a lower dose of insulin.  A June 2007 primary care note indicates that the Veteran was having hypoglycemic symptoms with blood sugars around 100.

At a July 2007 VA examination, the Veteran reported that he was self-employed as a home remodeler, and that he was unable now to climb ladders or planks.  He stated that he had been working 8 hours per week for the past month and 20 hours per week since April 2007.  He stated that he feels symptoms, such as dizziness, when his blood glucose is under 100.  He indicated that he was not working more because of numbness in his right leg which caused him to fear falling off of ladders.
The Veteran reported having blurred vision when he was admitted to the hospital in April, but that he is able to read and drive without difficulty.

In August 2007, the Veteran's diabetes mellitus was noted to have "excellent control" without significant hypoglycemia, and in December 2007 the Veteran was noted to have good control over his diabetes. 

In March 2008, the Veteran reported that he was not working much that winter due to poor weather conditions.  He was advised of diet and exercise changes needed to control his diabetes mellitus.  

In June 2008, the Veteran reported having two hypoglycemic episodes in a row, but stated that he didn't call VA when these episodes occurred because he felt they were too busy.  It was noted that the Veteran's diabetes was overcontrolled and would need alteration of medication.  In September 2008, the Veteran again reported that he was having trouble with hypoglycemia and had to switch medication.  

At an August 2008 VA examination, the Veteran reported having infrequent episodes of hypoglycemia that he treats himself.  He stated that he was not able to work on scaffolding or carry windows upstairs to the second and third floors because of weakness in his legs.  He denied any cardiac symptoms or bladder impairment.  

It was noted that a July 2008 EMG study found no evidence of diabetic peripheral neuropathy and that his right knee instability was likely mechanical in nature.  

The examiner diagnosed the Veteran with S1 nerve root irritation and meralgia paresthetica of the right anterior thigh, but found that they were unrelated to diabetes mellitus.  The examiner also noted that the Veteran's restricted activities on the job were not related to diabetes mellitus.

In October 2008, the Veteran reported that his blood sugar was "the best" it had ever been, and he had no complaints related to diabetes mellitus in 2009.  In June 2010, the Veteran reported that he had had too much to drink and fell asleep before eating enough food and had a hypoglycemic reaction.  The Veteran was advised to decrease his alcohol consumption.  

In June 2011, October 2011, December 2011, and March 2012, the Veteran reported having no episodes of mild or severe hypoglycemia.  In June and September 2012, he reported only sporadic mild hypoglycemic episodes and no severe hypoglycemia.

The Veteran also underwent a VA examination in August 2012.  It was noted that he was on a restricted diet and was prescribed insulin more than 1 injection per day.  The examiner noted that the Veteran visited his diabetic care provider less than 2 times per month and that he had no episodes of hypoglycemia or ketoacidosis in the past 12 months.  The examiner also found that the Veteran's diabetes did impact his ability to work at heights and that it did require regulation of activities, because of the restriction of working at heights.

In November 2012, the Veteran reported having rare episodes of mild hypoglycemia and no episodes of severe hypoglycemia.

The Board has reviewed the medical evidence of record, and after consideration of the evidence, finds that the evidence does not support a finding that any higher ratings than 20 percent prior to August 16, 2012 and 40 percent thereafter are warranted.

The evidence of record indicates that, throughout the period on appeal, the Veteran has required a restricted diet and daily insulin shots in order to manage his diabetes mellitus.  This meets the criteria for a rating of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Veteran has argued that because he is now restricted from working on ladders or other heights because his diabetes mellitus may cause him to become dizzy, this should meet the criterion of "regulation of activities."  

The Board notes that as the regulation of activities is the only criterion differentiating a 20 percent rating from a 40 percent rating, in the absence of some restriction on activity due to diabetes mellitus, a 40 percent rating cannot be assigned on the basis of more nearly approximating the required criteria.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the United States Court of Appeals for Veterans Claims held that medical evidence is required to show that occupational and recreational activities have been restricted.  In this case, while there is evidence that the Veteran has been restricted from climbing ladders or working at heights by his employer, this was done as a safety precaution for the Veteran due to his own concerns regarding his safety.  The Veteran or his employer's decision to restrict his physical activities is not competent medical evidence that his diabetes prevent him from doing these job activities.  See Id. (upholding the Board's finding that there was no regulation of activities when a veteran was barred from driving due to diabetes mellitus by his employer).  

At no time has one of the Veteran's medical providers stated that he should decrease his activities or avoid strenuous activities due to his diabetes mellitus.  The record in fact shows that the Veteran has been encouraged to lose weight and exercise, and any problems he has had with low blood sugar have been attributed to poor compliance with medication or diet regulation.  

The August 2008 VA examiner also noted that the Veteran's difficulty climbing scaffolding at work was more likely attributable to mechanical disability, which was unrelated to his diabetes mellitus, and that restriction of work activities was not caused by diabetes mellitus.  

While the Veteran's VA treatment records show that he has reported his fear of falling off ladders at work, the mere repetition in a treatment record of the Veteran's assertion does not constitute a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, there is no medical evidence prior to August 16, 2012 that the appellant's diabetes requires that he avoid "strenuous occupational and recreational activities."

The only medical professional to find there was a regulation of activities due to diabetes mellitus was the August 2012 VA examiner, who noted that diabetes mellitus restricted the Veteran from working at heights.  

Although it is unclear to the Board how the Veteran's avoidance of heights would constitute medical evidence that he must avoid strenuous activities, as at no time has it been indicated that the "strenuous" nature of his construction work has been a factor in this restriction, this finding was nevertheless accepted by VA as evidence that the Veteran had regulation of activities, and he was assigned a 40 percent rating as of the date of the examination, August 16, 2012.

Since August 16, 2012, there is no basis to warrant a higher rating of 60 percent, as the criteria for the 60 percent rating have not been demonstrated.  The Veteran's records show that his diabetes mellitus, which was previously poorly controlled, is currently being well controlled by diet and medication.  The Veteran was admitted for treatment of a hyperglycemic reaction which occurred prior to his diagnosis of diabetes mellitus.  

Once the Veteran and his treating physicians became aware of his condition, the Veteran was prescribed insulin and advised on regulation of his diet, and the VA treatment record shows that in the months that followed, his blood sugar gradually became more under control.  

While the Veteran has reported having intermittent episodes of hypoglycemia, which have been attributed to his failure to comply with his insulin instructions or to follow diet recommendations, the Veteran has not sought medical treatment for any of these claimed episodes.  

At no time since his initial diagnosis with diabetes mellitus in 2007 has the Veteran been hospitalized for a hypoglycemic or ketoacidosis reaction, and he has not required twice a month visits to a diabetic care advisor.  The Veteran's associated complications of cataracts and erectile dysfunction are considered below, and the Veteran has been granted separate compensable evaluations for secondary peripheral neuropathy, which have not been appealed at this time.  

As the additional criteria necessary for the assignment of a 60 percent rating have not been met, a rating in excess of 40 percent for the period since August 16, 2012 is not warranted.


Cataracts

The Veteran is also service connected for bilateral cataracts associated with his diabetes mellitus.

The rating criteria for disabilities of the eye were changed effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to December 10, 2008, Diagnostic Code 6028 rated cataracts, senile and others, based upon impairment of vision if preoperative, and, if postoperative, on impairment of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008).  

In rating impairment of visual acuity, the best distance vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity for corrected distance vision.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061 to 6079 (2008).

A noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

Since December 10, 2008, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79, Diagnostic Code 6027 (2014).  While the diagnostic code numbers for rating impairment of visual acuity were reassigned after 2008, the criteria applicable in the current case for determining what disability rating is warranted did not change, and the analysis below therefore applies to both the regulations in effect prior to December 10, 2008 and after December 10, 2008.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).

Ratings pertaining to impairment of vision may also be assigned based on impairment of visual fields and impairment of muscle function.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6081, 6090-6092 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091 (2014).  As the Veteran has not been found, at any time, to have a visual field defect or impaired muscle function, these diagnostic codes are not currently applicable.

At an April 2007 eye examination following the Veteran's diagnosis with diabetes mellitus and treatment for hyperglycemia, he reported having had blurry vision prior to his hospitalization.  He was found to have no clinically significant diabetic macular edema or diabetic retinopathy, and it was noted that his blood sugar was still very high.  His visual acuity with correction in both eyes was 20/70.  

The Veteran was fitted for corrective lenses.  In May 2007, he reported that his eyes remained "blurry," but that he was feeling much better than he did 1 to 2 months earlier and that his vision was improving.

At a July 2007 VA diabetes examination, the Veteran reported having had blurred vision when he was admitted to the hospital in April, but that he was able to read and drive without difficulty.  

The Veteran was afforded a VA eye examination on August 2, 2007.  He reported having good vision with no flashes or light or field defects, but did report chronic floaters and itchy, dry, watery eyes and intermittent monocular diplopia in the right eye during the prior week.  

Upon evaluation, the Veteran was found to have corrected distance visual acuity of 20/15 in the right eye and 20/40+2 in the left eye, pinholing to 20/20, and near visual acuity of 20/25-2 in the right eye and 20/70 in the left eye.  

The examiner found no evidence of diabetic retinopathy, but did diagnose the Veteran with bilateral cataracts that were "visually insignificant" and were exacerbated by diabetes.  The Veteran was also diagnosed with anterior blepharitis and intermittent monocular diplopia, which were not found to be related to diabetes and for which the Veteran is not service connected.

At an October 2007 eye evaluation, the Veteran was found to have no diabetic retinopathy, visual fields full to confrontation, extraocular motility intact, normal retina, and no glaucoma.  His visual acuity with correction was 20/25 in the right eye and 20/40+2 in the left eye.  

At an August 2008 VA eye examination, the Veteran's corrected visual acuity was 20/30 in the right eye and 20/60 in the left eye.  The examiner found small cataracts and no evidence of diabetic retinopathy.

At October 2008, December 2009, and December 2010 eye examinations, he was not found to have any diabetic retinopathy.  The December 2009 examination showed corrected visual acuity in the right eye of 20/30 and in the left eye of 20/70+1.  In June and October 2011 he denied any visual distortion.

The Veteran was found to have no diabetic retinopathy on March 30, 2012, with right eye visual acuity of 20/25 and left eye visual acuity of 20/40.  Visual fields were full to confrontation, and there was no other defect found.  In June 2012, the Veteran stated that he had visual distortion, which felt like a film over his eyes.  In July 2012, the Veteran reported having eye crusting in the morning with slightly blurred vision and denied any eye pain, flashes, or floaters.  

The Veteran also underwent a VA eye examination in September 2012.  The Veteran reported that he had ridden his motorcycle to work and did not have any night vision problems.  On examination, the Veteran's corrected distance visual acuity was 20/40 or better in both eyes.  It was noted that the Veteran had preoperative cataracts and that it did not impact his ability to work.

At a November 2012 eye evaluation, the Veteran was noted to have no diabetic retinopathy.  The Veteran reported no vision problems but said that he continued to have left eye blurry vision.  After examination, the Veteran was found to have very mild diabetic retinopathy and to be doing well after his bilateral browpexy and blepharoplasty procedure in June 2011.

Therefore, based on this evidence of record, the Board finds that a rating of 30 percent, but no higher, is warranted from April 26, 2007 to August 2, 2007.  At the time of the Veteran's April 2007 hyperglycemic reaction, the Veteran's vision became considerably impaired.  He reported having blurry vision when his blood sugar was high, and examination found to him to have distance visual acuity of 20/70 in each eye.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008), when vision in both eyes is 20/70, a 30 percent rating is assigned.  

There is no evidence of any worsening in the Veteran's vision between April 26, 2007 to August 2, 2007, and in fact in May and July 2007 he indicated that his eyesight had improved since his April 2007 hyperglycemic episode.

Since August 2, 2007, the evidence of record indicates that the Veteran's diabetes and its aggravation of his eyesight had considerably improved.  At the August 2, 2007 VA examination, the Veteran was found to have corrected distance visual acuity of 20/15 in the right eye and 20/40+2 in the left eye.  

His October 2007 eye evaluation similarly showed normal visual acuity.  In August 2008, his yearly diabetic eye examination showed corrected visual acuity of 20/30 in the right eye and 20/60 in the left eye.  A December 2009 eye examination revealed his worst finding of visual acuity during this period: 20/30 vision in the right eye and 20/70 vision in the left eye.  

Affording the Veteran the benefit of the doubt, the Board assigns him a rating of 10 percent for the period of August 2, 2007 to March 29, 2012.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  

There is no medical evidence of record, however, within this period that would indicate that any higher rating than 10 percent was warranted.

Since March 30, 2012 there is no basis for the assignment of a separate compensable rating for the Veteran's cataracts associated with his diabetes mellitus.  Since his March 20, 2012 eye evaluation, which showed right eye visual acuity of 20/25 and left eye visual acuity of 20/40, the evidence has not demonstrated any corrected visual acuity of sufficient severity to warrant a compensable rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008) or 38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  

The Veteran has not shown any other additional symptoms associated with his service-connected cataracts, he has not undergone any surgery for his cataracts, and any diabetic retinopathy has always been noted to be either "mild" or, more frequently, not present.  

The findings of the March 30, 2012 evaluation were confirmed by a VA examination in September 2012, in which the Veteran again was found to have visual acuity of 20/40 or better in both eyes.

The Board sympathizes with the Veteran's complaints regarding any decreased visual acuity and the impact it may have on his activities of daily living.  Although his vision may have worsened from what it was earlier in his life, it has not worsened to a degree that would allow for a finding of a higher, compensable rating since March 30, 2012, and in fact the evidence indicates that as his diabetes mellitus has become increasingly under control, his eyesight has in turn improved as well.  

The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his visual impairment, and there is no indication that the VA examinations of record do not adequately reflect the severity of his bilateral cataracts and any functional impairment they may cause.  

They are also consistent with the findings of his treating VA medical professionals.  Accordingly, the preponderance of the evidence is against finding that a rating higher than 30 percent from April 26, 2007 to August 2, 2007, a rating higher than 10 percent from August 2, 2007 to March 30, 2012, or a compensable rating since March 30, 2012 are warranted.


Erectile Dysfunction

Regarding erectile dysfunction, there is also no evidence of record that warrants the assignment of a separate compensable rating for this disorder.  The Board notes that the Veteran has already been awarded special monthly compensation for loss of use of a creative organ, effective September 25, 2007, and the award of special monthly compensation has not been appealed.  Accordingly, the only remaining question in relation to erectile dysfunction is whether a compensable rating is warranted under the rating schedule.

38 C.F.R. § 4.115b, Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2014).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a no percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.21 (2013).

At the August 2008 VA examination, the Veteran reported having erectile dysfunction for the past year, and the examiner noted that it was likely secondary to diabetes mellitus.  

At an August 2012 VA genitourinary examination, the Veteran was diagnosed with erectile dysfunction secondary to diabetes mellitus, and physical examination revealed normal penis and testes.  The examiner noted that the Veteran's condition did not affect his ability to work.  

The Veteran's VA treatment records contain no complaints related to erectile dysfunction and show no indication that the Veteran has even had a penile deformity.  

In order to receive a compensable rating for erectile dysfunction under Diagnostic Code 7522, there must be evidence of penile deformity with a loss of erectile power.  

All of the Veteran's VA examinations revealed normal findings, as were all other genitourinary examination studies and treatment records.  As there is no evidence of a penile deformity during the appeal period, a compensable rating is not warranted for the Veteran's erectile dysfunction.

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans, atrophy or removal of the testis, or removal of half or more of the penis is not shown, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Codes 7521, 7523, 7524 (2014).  

The Board therefore finds that there is no basis, at any time during the period on appeal, for a separate compensable rating for erectile dysfunction.


Extraschedular Consideration

Finally, the evidence does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  

The overall disability picture with respect to the service-connected diabetes mellitus, cataracts, and erectile dysfunction does not show any significant impairment beyond that contemplated by the ratings now assigned.  The diagnostic code criteria for the issues discussed above adequately encompass the symptoms the Veteran has described.  

The Veteran was not hospitalized at any time during the period currently being decided, and while he has attested that his diabetes mellitus caused him problems at work, VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  As such, the Veteran's disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms and average impairment of earning capacity.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for posttraumatic stress disorder and bilateral lower extremity peripheral neuropathy.  

The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of these disabilities, and there is no evidence of record indicating that his these disabilities have further impacted his type II diabetes mellitus with bilateral cataracts and erectile dysfunction in any way that is not already considered by the rating criteria.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  

Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.




ORDER

An increased, initial rating for type II diabetes mellitus with erectile dysfunction higher than 20 percent prior to August 16, 2012 and higher than 40 percent beginning on that date is denied.

An increased, separate 30 percent rating, but no higher, from April 26, 2007 to August 2, 2007, a 10 percent rating, but no higher, from August 2, 2007 to March 30, 2012, and a noncompensable rating thereafter is granted, subject to the regulations governing the award of monetary benefits. 


REMAND

Because the Veteran had submitted evidence regarding unemployability, the August 2012 Board remand found that the issue of entitlement to a TDIU rating was included in the Veteran's claim regarding type II diabetes mellitus with bilateral cataracts and erectile dysfunction.  

This issue was remanded to the AOJ for further development, and the August 2012 remand instructions required that a supplemental statement of the case be issued.  

Unfortunately, the August 2012 VA examiner failed to provide an adequate response to the question of whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment, and the January 2013 supplemental statement of the case did not address the issue of entitlement to a TDIU rating.  

This issue must therefore be remanded in order to obtain a new medical opinion and to be adjudicated by the AOJ in a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of the Veteran's treatment records from the Milwaukee, Wisconsin VA Medical Center since January 2013.

2.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  

The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected disabilities of posttraumatic stress disorder, type II diabetes mellitus with erectile dysfunction, bilateral cataracts, and right and left lower extremity peripheral neuropathy prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age MAY NOT be considered in making the determination. 

The specialist is to specifically address the Veteran's lay statements regarding his occupational impairment caused the inability to climb ladders due to his diabetes mellitus and peripheral neuropathy.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the specialist.  

A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, a complete explanation should be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

The AOJ must ensure that the requested report fully complies with this remand and the questions presented in the request and that the specialist documented consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  When the development requested has been completed, the issue of entitlement to a TDIU rating should be adjudicated by the AOJ on the basis of additional evidence.   If a TDIU is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


